DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 1, line 12, change “second inner side” to --first inner side--.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joe McKinney Muncy (applicant’s attorney) on June 1, 2022.

Claims 1-21 are allowed.
 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record shows the combination of the structural elements of the touchpad device, specifically, a substrate comprising a top surface; a touch panel disposed above the top surface of the substrate; a resilient member disposed between the substrate and the touch panel, wherein the resilient member makes the touch panel be kept at a height position; and a linkage assembly disposed between the substrate and the touch panel, wherein the linkage assembly comprises a first flexible plate, a second flexible plate, and a swing plate, wherein the swing plate comprises a first outer side and a first inner side, wherein the first outer side and the first inner sider are opposite sides and are respectively adjacent to one side of the touch panel and the resilient member, and wherein the first flexible plate is connected between the first outer side and the touch panel, and the second flexible plate is connected between the first inner side and the resilient member (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zadesky et al (US Pub. No. 2006/0250377 A1) discloses the actuating user interface for media player.
Takata et al (US Pub. No. 2013/0207928 A1) teaches the input device.
Bos et al (US Pat. No. 8,982,062 B2) disclose the multi-modal user input device.
Clayton et al (US Pat. No. 9,069,394 B2) teaches the fully clickable trackpad.
Takata (US Pat. No. 9,292,051 B2) discloses the touch pad input device.
Shen et al (US Pat. No. 9,465,416 B2) teaches the electronic device.
Kagayama (US Pat. No. 9,490,088 B2) disclose the tactile presentation device.
Armstrong-Muntner (US Pat. No. 9,542,016 B1) teaches the optical sensing mechanism for input devices.
Kitamura et al (US Pat. No. 10,180,739 B2) discloses the input device for a portable electronic apparatus.
Huang (US Pub. No. 2019/0243475 A1) teaches the touch module and electronic computing device with same.
Huang (US Pub. No. 2019/0384426 A1) disclose the touch module.
Huang et al (US Pat. No. 10,725,567 B1) teaches the touchpad module and computing device with same.
Degner et al (US Pub. No. 2021/0263556 A1) discloses the parallel motion trackpad.
Li et al (US Pat. No. 11,287,907 B1) teaches the touch module.
Li (Chinese Pub. No. CN 110286806 A) discloses the touchpad input device and electronic equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626